DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Status of the Claims
Amendment filed February 24, 2022 is acknowledged. Claims 1, 3, 13, 15, 24-26 and 29 have been amended. Claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 are pending.
Action on merits of claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-15, 17-20 and 23 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
There does not appear to be a written description of the claim limitation “a second stack of layers comprising a dielectric antireflective coating on the HM, the first thickness being greater than 900 angstroms, and a photoresist layer on the DARC wherein the HM is a metal, alloy, or metal nitride having a first thickness” (amended claim 13); “the fourth etch is a plasma etch that includes a plasma generated from a gas mixture comprised of a noble gas and the sidewall passivating reagent” (amended claim 15) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites: the DARC has a thickness substantially greater than the first thickness.
However, the first thickness cannot be greater than itself. 
There fore claim 23 is indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-15, 17-20, 23-26 and 28-30 are rejected under 35 U.S.C. 103 as obvious over PATEL et al. (US Patent No. 10,038,138) in view of BELEN et al. (US. Pub. No. 2012/0028373), SHEN (US. Pub. No. 2016/0351798), and ZHANG et al. (US. Pub. No. 2018/0033957) all of record.
With respect to claim 1, PATEL teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers substantially as claimed, including: 
providing a structure that includes: 
a MTJ stack of layers on a first electrode (10) wherein the MTJ stack of layers includes a hard mask (HM, 15) on a first stack of layers, and 
a second stack of layers comprising a dielectric antireflective coating (DARC, 16) with a first thickness on the HM (15), and 
a photoresist layer (17) on the DARC (16); 
forming a pattern with a critical dimension (CD, w1) in the photoresist layer (17) and transferring the pattern (17) through the DARC (16) with a first etch process (30) that is an ion beam etch (IBE) or a reactive ion etch (RIE), wherein the pattern after the first etch process (30)  includes at least a sidewall (20) that extends from a top surface of the DARC (16) to a top surface of the HM (15); 

performing a third (MTJ) etch (32) that is one or both of a RIE or IBE comprised of a noble gas and the sidewall passivating reagent, wherein the MTJ etch transfers the pattern through the first stack of layers, and stops at a top surface (10t) of the first electrode (10) and thereby forms a plurality of MTJ cells; and 
performing a cleaning step that is an IBE or plasma etch performed after the MTJ etch, wherein the cleaning step is performed at an angle with respect to a top surface of the first electrode. (See FIGs. 1-4).

Thus, PATEL is shown to teach all the features of the claim with the exception of explicitly disclosing the first thickness; the second etch comprises a sidewall passivation agent; and the cleaning angle. 
However, BELEN teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
providing a second stack of layers comprising a dielectric antireflective coating (59) with a first thickness on a hard mask (58), the first thickness being greater than 900 Å. (See FIG. 5). 


Further, SHEN ‘798 teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a second etch to transfer the pattern through a HM (17), wherein the second etch comprises a sidewall passivation reagent that passivates the sidewall, the sidewall passivating reagent comprising air, O--2, methanol, ethanol, H2O2, H2O, N2O, NH3, or CO. (See FIG. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the second etch of PATEL comprising sidewall passivating reagent as taught by SHEN ‘798 to provide smooth sidewalls and uniform shape of the device.   

Furthermore, ZHANG teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a cleaning step that is an IBE or plasma etch performed after the MTJ etch, wherein the cleaning step is performed at an angle from 0° to 90° with respect to a top surface of the first electrode, hence encompasses the claimed angle of 70° to 90°. (See FIG. 5B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the cleaning step  of  PATEL at the angle as taught by ZHANG to remove the etching residual from the sidewall. 
 

providing a structure that includes: 
a MTJ stack of layers on a first electrode (10), wherein the MTJ stack of layers includes a hard mask (HM, 15) on a first stack of layers, 
a second stack of layers comprising a dielectric antireflective coating (DARC, 16) on the HM (15) of first thickness, and 
a photoresist layer (17) on the DARC (16) wherein the HM (15) is a metal, alloy, or metal nitride having a first thickness; 
forming a pattern with a critical dimension (CD, w1) in the photoresist layer (17) and transferring the pattern through the DARC (16) with a first etch process (30) that is an ion beam etch (IBE) or a reactive ion etch (RIE) wherein the pattern after the first etch process (30) has a sidewall (20) that extends from a top surface of the photoresist layer (17) to a top surface of the HM (15);   
performing a second etch (31) to transfer the pattern in the DARC (16) through the HM (15) and to remove the photoresist (17), wherein the photoresist layer (17) and the DARC (16) are used as a mask during the performing of the second etch (31) and the photoresist layer (17) is entirely removed by the end of the second etch, and the sidewall (20) extends to a top surface of the first stack of layers; 
performing a third (MTJ) etch (32) that is one or both of a RIE or IBE comprised of a noble gas and the sidewall  passivating reagent, wherein the third etch transfers the pattern through the first stack of layers, and extends the sidewall (20) to a top surface of the first electrode (10) and thereby forms a plurality of MTJ cells, wherein re-deposition residual (19) is 
performing a fourth etch to remove the re-deposition residue (19) from the sidewall extending along the first stack of layers, wherein the performing the fourth etch includes performing the fourth etch at an angle with respect to the first electrode. (See FIGs. 1-4).

Thus, PATEL is shown to teach all the features of the claim with the exception of explicitly disclosing the first thickness; the second etch comprises a sidewall passivation agent; and the angle of fourth etch. 
However, BELEN teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
providing a second stack of layers comprising a dielectric antireflective coating (59) with a first thickness on a hard mask (58), the first thickness being greater than 900 Å. (See FIG. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DARC of PATEL having the first thickness of greater than 900 Å as taught by BELEN to protect the HM during the etch step.

Further, SHEN ‘798 teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a second etch to transfer the pattern through a HM (17), wherein the second etch comprises a sidewall passivation reagent that passivates the sidewall, the sidewall 2, methanol, ethanol, H2O2, H2O, N2O, NH3, or CO. (See FIG. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the second etch of PATEL comprising sidewall passivating reagent as taught by SHEN ‘798 to provide smooth sidewalls and uniform shape of the device.   

Furthermore, ZHANG teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing a cleaning step that is an IBE or plasma etch performed after the MTJ etch, wherein the cleaning step is performed at an angle from 0° to 90° with respect to a top surface of the first electrode, hence encompasses the claimed angle of 70° to 90°. (See FIG. 5B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the cleaning step  of  PATEL at the angle as taught by ZHANG to remove the etching residual from the sidewall. 
 
With respect to claims 2 and 14, the first (30) and second (31) etches and the MTJ etch (32) of PATEL are all RIE or all IBE, and are performed in a first process chamber.  
With respect to claim 3, in view of SHEN ‘798, the plasma etch includes a plasma generated from a gas mixture comprised of a noble gas and the sidewall passivating reagent.
With respect to claims 5 and 17, the first etch (30) of PATEL is an IBE and comprises a noble gas that is Ar, Kr, Xe, or Ne.
With respect to claims 6 and 18, the second etch (31) of PATEL is an IBE and comprises a noble gas that is Ar, Kr, Xe, or Ne.

With respect to claims 8 and 20, the second etch of BELEN is a RIE and comprises a fluorocarbon or chlorocarbon.  
With respect to claim 11, the first stack of layers of PATEL or SHEN ‘798 comprises a free layer (FL, 14), a reference layer (RL, 12), and a tunnel barrier (13) between the FL and RL.  
With respect to claim 12, in view of BELEN, the first thickness is substantially larger than a thickness of the HM.  
With respect to claim 15, As best understood by Examiner, in view of SHEN ‘798, the fourth etch is a plasma etch that includes a plasma generated from a gas mixture comprised of a noble gas and the sidewall passivating reagent.
With respect to claim 23, in view of BELEN, the DARC has a thickness substantially greater than the first thickness. 

With respect to claim 29, in view of SHEN ‘798, 6the performing of the second etch causes a re-deposition of etched residue on the sidewall that extends from the top surface of the DARC to the top surface of the HM, 
wherein the performing of the third etch of PATEL causes deposition of etched residue (19) along the first stack of layers, 
wherein the cleaning step is an IBE process for removing residue (19) deposited on the sidewall after the second and third etching process, 
wherein the angle, in view of ZHANG, from 70° to 90° with respect to the top surface of the first electrode is a first angle, and wherein the performing the cleaning step further includes: 
performing the cleaning step at the first angle for a second period of time; and performing the cleaning step for a third period of time at a third angle of 0°  to 45° with respect to the top surface of the first electrode.  

Note that, since the angle of ZHANG are varying from 0° to 90°, the limitation is met. 

With respect to claim 24, PATEL teaches a method substantially as claimed including: 
providing a magnetic tunnel junction (MTJ) stack of layers, wherein the MTJ stack of layers includes a hard mask (HM, 15) on a first stack of layers; 
forming a dielectric antireflective coating (DARC) (16) on the hard mask (15), the DARC (16) comprising a thickness; 
forming a patterned photoresist layer (17) on the DARC (16);  
patterning the DARC (16) by etching the DARC (16) with a first etch process (30) that includes using the patterned photoresist layer (17) as a mask, wherein the first etch process is an ion beam etch (IBE) or a reactive ion etch (RIE);  
etching the hard mask (15) with a second etch process (31) that includes using the patterned photoresist layer (17) and the patterned DARC (16) as a mask, wherein the second etch process (31) is an IBE or a RIE, wherein the patterned photoresist layer (17) is entirely removed by the end of etching the hard mask (15); and 
etching the first stack of layers with a third etch process, wherein re-deposition residue (19) is formed on the first stack of layers during the performing of the third etch; and 


Thus, PATEL is shown to teach all the features of the claim with the exception of explicitly disclosing the thickness; the second etch comprises a sidewall passivation reagent; and the angle of the IBE. 
However, BELEN teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
forming a DARC (59) on a HM (58), the DARC (59) comprising a thickness greater than 900 Å. (See FIG. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DARC of PATEL having the thickness of greater than 900 Å as taught by BELEN to protect the HM during the etch step.

Further, SHEN ‘798 teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
etching the HM with a second etch process, wherein the second etch includes applying a sidewall passivation reagent to passivates a portion of the HM, wherein sidewall passivating reagent comprising air, O--2, methanol, ethanol, H2O2, H2O, N2O, NH3, or CO. (See FIG. 2).   


Furthermore, ZHANG teaches a method of etching a magnetic tunnel junction (MTJ) stack of layers, comprising:
performing an IBE process after the third etch process to remove the re-deposition residue (19), wherein the performing of the IBE process includes an initial period of etching at a low angle from 0° to 45° with respect to the electrode, a middle period of etching at a high angle from 70° to 90° is used during a middle period, and the low angle is used during a final period. (See FIG. 5B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to perform the cleaning step  of  PATEL at the angle as taught by ZHANG to remove the etching residual from the sidewall. 
Note that the IBE of ZHANG is preformed with varying angle, thus the limitation is met. 

With respect to claim 25, in view of SHEN ‘798, the sidewall passivating reagent is either methanol or ethanol.  
With respect to claim 26, in view of SHEN ‘798, the sidewall passivating reagent is N2O.  
With respect to claim 28, in view of BELEN, the DARC has a greater thickness than the hard mask. 
With respect to claim 30, the second etch process of PATEL is an IBE and includes a noble gas that is Ar, Kr, Xe, or Ne.

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ANH D MAI/Primary Examiner, Art Unit 2829